Aside from the question of the plaintiff's exercise of care, it was incumbent upon him to prove (1) that his injury was due to some negligent act or omission of Ouillette, (2) that Ouillette was an incompetent man for the service he was called upon to render, and (3) that his incompetency was, or ought to have been, known to the defendant.
There was evidence from which all three of these propositions could have been found. It appeared that after the plaintiff was caught upon the carriage Ouillette had a clear opportunity to stop the machine and prevent the accident, which he failed to do; that he was a "jumping Frenchman" — a person afflicted with a nervous disability which rendered him incapable of exercising care in case of an emergency or when under excitement — and that this disability was, or ought to have been, known by the defendant. The particular evidence upon the last proposition was that at the time of the accident Ouillette had been in the defendant's employ as a sawyer for over three months; that the men at the mill, during the noon hour, were in the habit of getting Ouillette excited by hallooing and pointing at him, so that they might see him jump; and that on one of these occasions the defendant told them not to do so, as some of them were liable to get hurt. The order is,
Exceptions overruled.
All concurred. *Page 496